Exhibit 32.1 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of the iShares® Commodity Optimized Trust (the “Trust”) on Form 10-Q for the period ended September 30, 2014 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Patrick J. Dunne, Chief Executive Officer of iShares® Delaware Trust Sponsor LLC, the Sponsor of the Trust, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of theSecurities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects,the financial condition and results of operations of the Trust. Date: November 7, 2014 /s/ Patrick J. Dunne Patrick J. Dunne* President and Chief Executive Officer (Principal executive officer) * The registrant is a trust and Mr. Dunne is signing in his capacity as an officer of iShares® Delaware Trust Sponsor LLC, the Sponsor of the registrant.
